Citation Nr: 1810353	
Decision Date: 02/14/18    Archive Date: 02/27/18

DOCKET NO.  11-21 124A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to an initial compensable rating for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	Virginia Department of Veterans Services


ATTORNEY FOR THE BOARD

J. Fowler, Associate Counsel







INTRODUCTION

The Veteran served on active duty in the United States Army from September 1978 to September 1982.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

In September 2016 and September 2017, the Board remanded the issue of entitlement to an initial compensable rating for bilateral hearing loss.  In the September 2017 remand, the Board notes that the first directive asked for the full results of the audiograms conducted during VA treatment in April 2009 and February 2010.  The file contains the April 2009 and February 2010 reports, but not the audiograms.  In an October 2017 opinion, an examiner reviewed the file and noted that speech recognition threshold testing had not been completed for the April 2009 or February 2010 examinations.  In order to be usable for rating purposes, an audiogram must contain word recognition testing, specifically using the Maryland CNC word test.  38 C.F.R. § 4.85 (2017).  Because word recognition testing was not conducted during the audiograms, a remand for those documents would not be fruitful, because without such testing, the reports cannot be used to determine the Veteran's hearing impairment for VA purposes.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); see also Dyment v. West, 13 Vet. App. 141, 146-47 (1999).


FINDING OF FACT

The Veteran's bilateral hearing loss manifested, at worst, with hearing acuity at level VI in the right ear in (and I in the left ear) in September 2011 and level III in the left ear (and in the right ear) in June 2009.


CONCLUSION OF LAW

The criteria for an initial compensable disability rating for the Veteran's bilateral hearing loss have not been met.  38 U.S.C. §§ 1155, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.159, 4.1, 4.3, 4.7, 4.10, 4.85, 4.86, Diagnostic Code (DC) 6100 (2017)


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

VA's duty to notify was satisfied by an August 2009 letter.  38 U.S.C. §§ 5102, 5103, 5103A; 38 C.F.R. § 3.159; Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015). 

VA must make reasonable efforts to assist the Veteran in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claims.  38 U.S.C. § 5103A; 38 C.F.R. § 3.159.

The Veteran has not identified any additional records that should be obtained prior to a Board decision.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  The Veteran was provided VA examinations to address his increased evaluation claim in June 2009, September 2011, and February 2017.  The examiners conducted a physical examination, reviewed the claims file, and discussed pertinent symptomatology, functional impact, and provided rationales for all findings and opinions expressed.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); Martinak v. Nicholson, 21 Vet. App. 447 (2007).

All relevant facts have been adequately developed to the extent possible; no further assistance to the Veteran in developing the facts pertinent to the issue on appeal is required to comply with the duty to assist.  38 U.S.C. §§ 5103 and 5103A; 38 C.F.R. § 3.159.

Legal Criteria and Analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C. §1155; 38 C.F.R. §4.1.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  38 C.F.R. §4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the claimant.  38 C.F.R. § 4.3.

Ratings of hearing loss range from noncompensable to 100 percent based on organic impairment of hearing acuity as measured by the results of speech discrimination tests combined with the average hearing threshold levels as measured by pure tone audiometry tests in the frequencies 1000, 2000, 3000, and 4000 Hertz.  To rate the degree of disability for hearing loss, the Rating Schedule has established eleven auditory acuity levels, designated from Level I, for essentially normal acuity, through Level XI, for profound deafness.  38 C.F.R. § 4.85(h), Table VI.  The assignment of disability ratings for hearing impairment is derived by a mechanical application of the Rating Schedule to the numeric designations assigned after audiometric evaluations are rendered.  Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).

The criteria for rating hearing impairment use controlled speech discrimination tests (Maryland CNC) together with the results of pure tone audiometry tests.  These results are then charted on Table VI, or Table VIA in exceptional cases as described in 38 C.F.R. § 4.86, and Table VII.  38 C.F.R. § 4.85.  An exceptional pattern of hearing loss occurs when the pure tone threshold at 1000, 2000, 3000, and 4000 Hertz is 55 decibels or more, or when the pure tone threshold is 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz.  38 C.F.R. § 4.86.  In such cases, the Roman numeral value is determined using both Table VI and VIA and whichever table results in a higher Roman numeral value is used to calculate a disability evaluation using Table VII.  Id.  The Veteran does not exhibit an exceptional pattern of hearing loss during the appeal period.  

The Veteran seeks entitlement to an initial compensable rating for bilateral hearing loss.  The Veteran underwent several VA examinations in this appeal period.  At the VA examination in June 2009, the Veteran's audiometric testing results were: 




HERTZ



500
1000
2000
3000
4000
AVG (B-E)
CNC%
RIGHT
35
45
55
60
75
59
88
LEFT
45
45
60
70
85
65
84

Using Table VI, the Veteran's June 2009 test results yield numeric hearing impairment designation of III in his right ear and III in his left ear.  Combining these levels using table VII of § 4.85 results in a zero percent (noncompensable) disability rating.  

At the VA examination in September 2011, the Veteran's audiometric testing results were:




HERTZ



500
1000
2000
3000
4000
AVG (B-E)
CNC%
RIGHT
50
45
65
60
70
60
64
LEFT
30
20
20
35
55
33
94

Using Table VI, the Veteran's September 2011 test results yield numeric hearing impairment designation of VI in his right ear and I in his left ear.  Combining these levels using table VII of § 4.85 results in a zero percent (noncompensable) disability rating.  

At the VA examination in February 2017, the Veteran's audiometric testing results were: 




HERTZ



500
1000
2000
3000
4000
AVG (B-E)
CNC%
RIGHT
15
15
5
10
15
11
100
LEFT
10
15
5
20
35
19
98

Using Table VI, the Veteran's February 2017 test results yield numeric hearing impairment designation of I in his right ear and I in his left ear.  Combining these levels using table VII of § 4.85 results in a zero percent (noncompensable) disability rating.  

The Veteran's most favorable evidence in support of an initial compensable rating for bilateral hearing loss are his credible statements of functional impairment.  In the June 2009 VA examination, the Veteran contends that he cannot communicate with people due to his hearing loss.  In the September 2011 VA examination, the Veteran contends he has difficulty hearing or understanding quiet conversation, hearing speech at a distance, hearing the television without increasing the volume, and hearing radio communication devices at work.  In the February 2017 VA examination, the Veteran contends that he struggles to hear the television and has to increase the volume.  See Martinak, 21 Vet. App. 447.  

However, the functional impact that the Veteran describes, such as difficulty hearing normal-toned conversations or understanding speech in the presence of background noise, are contemplated by the rating criteria.  Doucette v. Shulkin, 28 Vet. App. 366 (2017).  His subjective report of difficulty hearing under situational circumstances unfortunately cannot be the basis for an increased rating.  The Board is bound to apply the VA rating schedule, under which the rating criteria are defined by audiometric test findings involving hearing acuity in a controlled laboratory environment.  Here, an initial compensable rating for bilateral hearing loss is not warranted.  38 C.F.R. § 4.85.

Accordingly, the preponderance of the evidence does not support a finding that the Veteran is entitled to an initial compensable rating for bilateral hearing loss.


ORDER

Entitlement to an initial compensable rating for bilateral hearing loss is denied.




____________________________________________
D. Martz Ames
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


